Citation Nr: 0409572	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  94-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto 
Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 percent 
for schizophrenia.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
that denied service connection for a back disorder.  The RO in San 
Juan, Puerto Rico, subsequently assumed jurisdiction of the case.  

After the appeal was certified to the Board on the back issue, the 
veteran claimed entitlement to a disability evaluation in excess 
of 70 percent for schizophrenia and to a total rating based on 
individual unemployability due to service-connected disability 
(TDIU).  A rating decision dated in March 1998 denied both 
benefits, and the veteran later perfected an appeal from the 
denial of these claims.  

This matter was previously before the Board in September 2002, 
when the Board denied entitlement to service connection for a back 
disorder and remanded the remaining claims to the RO for review 
and issuance of a supplemental statement of the case addressing 
evidence added to the record after the issuance of the statement 
of the case in October 1998.  The RO in September 2003 continued 
its previous denial of the claims of entitlement to a disability 
evaluation in excess of 70 percent for schizophrenia and to a 
TDIU.  

Correspondence from the veteran received at the Board in December 
2003 requests that the Board obtain and consider the report of his 
VA hospitalization for schizophrenia in November 2003.  Although 
the RO should add the hospital report to the record for 
completeness, it is unnecessary for the Board to consider it in 
view of the disposition below.  

The issue of entitlement to a TDIU is addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  The service-connected psychotic disorder is manifested by 
hypervigilance, restlessness with mild psychomotor retardation, a 
sad and anxious mood, a guarded affect, intermittent but 
persistent suicidal and homicidal ideas, active auditory 
hallucinations, thought processes that were illogical at times, 
partial orientation as to place and time, poor insight and 
judgment, response to internal stimuli, and the need for 
indefinite convalescence.  

2.  The veteran requires increasing doses of antipsychotic 
medication to control his symptoms and is often noncompliant with 
his medication regimen.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for schizophrenia have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9204 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, became effective during the pendency of 
this appeal, the Board finds it unnecessary to address its 
applicability with respect to the increased rating claim in view 
of the disposition reached herein.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003), and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the service-connected disability at 
issue on this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Separate diagnostic codes identify the various disabilities.  
Where the issue is entitlement to an increased rating, the current 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The evidence in closest proximity to the 
recent claim is the most probative in determining the current 
extent of impairment.  Id.  

Where there is a question as to which of two evaluations is to be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The record indicates that the veteran first began having dreams 
that dealt with the death of people whom he knew but not himself 
in service in 1975.  While in jump school, because he felt 
harassed by his unit, he became more nervous, anorexic, and lost 
weight.  The veteran claimed that in 1976, he began experiencing 
auditory hallucinations.  He related feeling that other people 
were jealous of him and of his ability to understand things better 
than most people.  Eventually, he was hospitalized by his father 
after the veteran was angrily and very agitatedly tearing up 
things in his room at his parents' house and yelling at persons 
who were not visible to his family.  He was eventually referred to 
service hospitals, including Walter Reed Army Medical Center, 
where a Medical Evaluation Board found that the veteran's acute 
schizophrenic episode had resulted in marked impairment for 
further military duty.  A Physical Evaluation Board (PEB) in April 
1980 placed the veteran on the Temporary Disability Retired List 
(TDRL) as a consequence of his psychiatric disease.  

A VA examination in September 1980 culminated in a diagnosis of 
chronic paranoid schizophrenia with acute exacerbation.  A rating 
decision dated in May 1981 granted service connection for paranoid 
schizophrenia and rated the disorder 30 percent disabling under 
Diagnostic Code 9203, effective from separation.  The veteran was 
informed of this determination but did not appeal the rating 
assigned.  The 30 percent rating was thereafter continued until 
1987, when a rating decision in December of that year reclassified 
the psychiatric disability as schizophrenia, undifferentiated 
type, with paranoid features, and increased the evaluation to 50 
percent disabling under Diagnostic Code 9204, effective from 
January 1987.  

The 50 percent evaluation was continued until a rating decision of 
September 1993, which granted a 70 percent evaluation for chronic 
undifferentiated schizophrenia, effective from April 1993.  The 
veteran was informed of this determination in October 1993 but did 
not initiate an appeal of the level of evaluation assigned.  

Under Diagnostic Code 9204, a 70 percent evaluation contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9204.  

The veteran has a history of schizophrenia often manifested by 
agitation, hallucinations, and perceptual disturbances and has 
been followed in the VA mental health clinic with medications that 
have included Xanax and Trazodone.  He was admitted to a VA 
hospital in May 1997 because he obeyed auditory commands and 
hallucinations to kill himself and attempted suicide with an 
overdose of Xanax and Motrin.  During his hospitalization, he 
participated passively in occupational and recreational therapy.  
He presented a slow but good response to treatment, and at the 
time of discharge from the hospital in June 1997, he was alert, 
active, and oriented in person, place and time.  He presented no 
rigidity, tremors, orolingual dyskinesia, gross neurological 
deficits, or evidence of side effects from medication.  There were 
no hallucinations, delusions, and no ideas of harm to himself or 
others.  He was discharged to be followed in the mental hygiene 
clinic on a regimen of medications that included Haldol, Klonopin, 
and Paxil.  He was felt to be competent for VA purposes.  

When examined by VA in May 2001, the veteran complained of feeling 
very anxious and of having nightmares of episodes in his life 
while he was in service.  He reported that fellow soldiers were 
envious of him because he got ranked rapidly.  He was on 
citalopram (Celexa) and olanzapine (Zyprexa), and it was noted 
that when he was examined in February 1998, a diagnosis of 
schizophrenia included strong paranoid features.  On examination, 
he was clean, overweight, and unshaved.  He was oriented in three 
spheres.  His mood was depressed and somewhat anxious.  His affect 
was blunted.  His attention, concentration, and memory were fair.  
He exhibited some oddness of behavior.  His speech was clear and 
coherent.  He was not hallucinating, and he was not suicidal or 
homicidal.  His insight and judgment were fair.  He exhibited good 
impulse control.  He was considered competent to handle funds.  
The diagnosis on Axis I was chronic undifferentiated schizophrenia 
with paranoid features.  The examiner noted that a social and 
industrial survey conducted by VA in June 2001 showed that the 
veteran was working in the repair of computers at home.  His 
Global Assessment of Functioning (GAF) score was 85 on Axis V.  
GAF is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994) (DSM-IV)).  A GAF score of 85 suggests the 
presence of minimal symptoms such as mild anxiety before an 
examination or an occasional argument with family members.  

However, the veteran was hospitalized at a VA facility in May 2002 
due to depressed mood, irritability, auditory hallucinations 
commanding him to harm himself, and homicidal ideas toward his 
youngest daughter.  The veteran said that he was afraid of losing 
control and harming himself or others.  He explained that his 
youngest daughter had an ill temper and was recurrently 
disrespectful to him.  He said that he felt insecure, confused, 
and not sure of being a good father.  He reported that a female 
neighbor had made a legal accusation of inappropriate behavior.  
He said that he spent most of his time in his room and had not 
even spoken to the neighbors and did not understand why they were 
accusing him.  He stated that he already had a lawyer and was very 
worried of possible future problems in the neighborhood.  He was 
on 300 milligrams of Seroquel (an anti-psychotic) at bedtime and 
20 milligrams of Celexa (an anti-depressant) twice a day.  He was 
found to be cooperative but hypervigilant.  He was restless with 
mild psychomotor retardation.  His speech was low pitch.  His mood 
was sad and anxious.  His affect was "crying appropriately" and 
guarded at times.  He had no suicidal ideas "at this moment."  
However, his homicidal ideas toward his daughter would come and 
go.  He had no delusional ideas "at this moment."  However, he had 
active auditory hallucinations.  Although his thought process was 
coherent, it was illogical at times.  Although he was alert, 
active and well oriented in person, he was only partially oriented 
as to place and time.  His insight and judgment were poor.  It was 
reported that during the psychiatric interview, the veteran seemed 
to be responding to internal stimuli and needed to be administered 
antipsychotic medication immediately.  He cooperated and responded 
well.  His ideas of harm to self and homicidal ideas toward his 
daughter remitted with an increase in his medication.  His 
auditory hallucinations remitted with an increase of the morning 
dose of his Seroquel.  It was reported that the veteran was shy 
and poorly communicative with his peers; he indicated that he was 
usually very quiet and kept to himself.  He was observed 
interacting appropriately with his roommate, watching television, 
and participating in psychoeducational groups appropriately.  The 
veteran expressed his desire to be discharged soon because he did 
not tolerate being in a closed ward and with many other patients.  
Because his suicidal and homicidal ideas had remitted, he was 
discharged to outpatient treatment with diagnoses on Axis I of 
chronic undifferentiated schizophrenia in acute exacerbation, 
continuous nicotine dependence, and depressive disorder NOS.  His 
past GAF score on Axis V was 40; his current GAF score was 60.  
His medications at discharge included Seroquel, 50 milligrams in 
the morning and 300 milligrams at bedtime; and citalopram, 20 
milligrams twice a day.  His convalescence was felt to be 
indefinite.  He was "oriented" about the importance of good 
compliance with his medication regimen.  

The record thus indicates that the service-connected psychotic 
disorder is manifested by hypervigilance, restlessness with mild 
psychomotor retardation, a sad and anxious mood, a guarded affect, 
intermittent but persistent suicidal and homicidal ideas, active 
auditory hallucinations, thought processes that are illogical at 
times, partial orientation as to place and time, poor insight and 
judgment, response to internal stimuli, and the need for 
indefinite convalescence.  Although the symptoms can be controlled 
or ameliorated with medication, the record suggests that the 
veteran requires increasing doses of antipsychotic medication to 
achieve this treatment objective.  However, he is often 
noncompliant with his medication regimen, which is consistent with 
a finding that his insight and judgment are impaired.  In these 
circumstances, the Board finds that the evidence supports a 100 
percent evaluation under Diagnostic Code 9204.  To the extent that 
any doubt exists about this disposition, it is resolved in the 
veteran's favor.  See 38 U.S.C.A. § 5107(b).  


ORDER

A 100 percent evaluation for schizophrenia is granted, subject to 
controlling regulations governing monetary benefits.  


REMAND

The record shows that the veteran's reopened claim of entitlement 
to a rating in excess of 70 percent for schizophrenia was received 
on May 21, 1997.  Although his formal claim of entitlement to a 
TDIU was received the following month, the RO appears to have 
treated the claim for a TDIU as already of record with the claim 
for increase received in May.  See Parker v. Brown, 7 Vet. App. 
116, 118 (1994) (a TDIU claim is an alternate way to obtain a 
total disability rating without recourse to a 100 percent 
evaluation under the rating schedule).  Thus, the Board will 
consider that the claim for increase received on May 21, 1997, 
also constituted an informal claim of entitlement to a TDIU.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 
VAOPGCPREC 12-01.  

A TDIU may be assigned only where the schedular rating for the 
service-connected disability is less than 100 percent.  38 C.F.R. 
§ 4.16 (a) (2003).  The issue of the appropriate effective date to 
be assigned for the 100 percent evaluation granted for the 
service-connected schizophrenia is not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The 
effective date must be set by the RO.  If the RO determines that 
the effective date for the 100 percent rating for schizophrenia 
should be coincident with the date of receipt of the veteran's 
claim for an increased rating, the issue of entitlement to a TDIU 
is rendered moot.  On the other hand, if the RO assigns an 
effective date for the total schedular rating later than May 21, 
1997, the issue of entitlement to a TDIU is not rendered moot for 
any period of time between May 21, 1997, and the effective date 
established for the 100 percent rating for schizophrenia.  

The Board also notes that the VCAA letter furnished to the veteran 
in April 2001 does not appear to have addressed the information 
and evidence necessary to establish entitlement to a TDIU.  The 
veteran should be provided with another VCAA letter that informs 
him of the information and evidence necessary to substantiate any 
remaining claim for a TDIU.  

In view of the foregoing, this case is REMANDED to the RO through 
the Appeals Management Center (AMC) in Washington, D.C., for the 
following action:  

1.  After establishing the appropriate effective date for the 100 
percent evaluation for service-connected schizophrenia granted 
herein, the RO should determine whether the veteran's pending 
claim for a TDIU has been rendered moot by the assignment of an 
effective date for the total schedular evaluation that is even 
with the date of receipt of the claim for increase on May 21, 
1997.  

2.  If the RO determines that the claim for a TDIU has not been 
rendered moot by the effective date established for the total 
schedular evaluation, the RO should advise the veteran of his 
rights and responsibilities under the VCAA with respect to that 
claim.  The RO's notice should comply with the notification 
requirements of 38 U.S.C.A. § 5103(a) and should indicate which 
portion of the information and evidence, if any, necessary to 
substantiate the claim should be provided by the veteran and which 
portion, if any, VA will attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The veteran 
should also be requested to furnish all evidence in his possession 
with respect to the claim of entitlement to a TDIU.  If extant, 
the RO should associate the report of a VA psychiatric examination 
that appears to have been conducted on February 3, 1998, and which 
does not appear to be of record currently.  

3.  After undertaking any further indicated development, the RO 
should adjudicate the claim of entitlement to a TDIU for the 
period from May 21, 1997, to the effective date established for 
the 100 percent rating for service-connected schizophrenia granted 
herein.  If the claim for a TDIU has not been rendered moot, and 
the claim is not granted to the satisfaction of the veteran, a 
supplemental statement of the case should be issued and the 
veteran and his representative provided with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the Board 
intimates no opinion as to any final outcome warranted.  However, 
the veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



